Citation Nr: 1821368	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-36 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969 in the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.
 
The Veteran died in February 1994, and the Appellant is the surviving spouse.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that the Veteran was exposed to herbicide agents in the Republic of Vietnam.  The Board must additionally consider any other theories of entitlement raised by the record, which would include direct service connection, herbicide agent exposure due to service in another place subject to a presumption, or any other theories.  There are very limited service records submitted by the Appellant and medical records showing the Veteran was deployed to Japan. 

However, there is no Form DD 214, certificate of discharge, or complete service personnel records.  There are service medical records, which do not indicate service in Vietnam, but service personnel records would document where the Veteran served (Vietnam or elsewhere) and are relevant to the Appellant's claim for service connection for cause of death potentially based on exposure to certain designated herbicide agents. 

Additionally, the Appellant noted relevant private treatment records, of which at least some, according to a statement from the Appellant, were destroyed.  Given the multiple decades that have passed since the Veteran's death, this is likely.  However, the Appellant listed three private medical providers on her March 2013 Authorization and Consent Form and no attempt(s) have been made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's service personnel records and DD 214, including his record of assignments and any documentation of service in the Republic of Vietnam; and associate them with the Veteran's claims file. 

2. Obtain any outstanding and relevant private medical records outlined on the March 2013 Authorization and Consent Form. 

3.  Undertake any additional development necessary and readjudicate the claim.  If any benefit sought on appeal is not granted, the Appellant should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






